 In the Matter of SOLVAY-PROCESS COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase, No. R-2341.-Decided March 12, 19111Jurisdiction:stone quarrying industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition without certification by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:allhourly rate production andmaintenance employees, including' watchmen, but excluding foremen, superin-tendents, assistant superintendents and clerical employees; no controversyas to.Mr. Rockwell T. Gust,of Detroit, Mich., for the Company.Mr. Elwood T. Stanley, Mr. Hon?.er B. Bell,andMr. Severins Pollo,of Detroit, Mich. ; andMr. 1-17illiam Richman,of Rockwood, Mich., forthe Union.Miss Grace McEldowney,of counsel to the Board.,DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 20, 1940, District 50, United Mine Workers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees, of Solvay-Process Company, Trenton, Michigan,hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act; 49 Stat. 449, herein called the Act.On February' 3,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National.Labor Relations Board,Rules and Regulations-Series2, as amended, ordered an investigation and authorized the Regional30 N. L.R, B., No. 39.264 SOLVAY-PROCESS COMPANY265Director to conduct it and- to provide for an appropriate hearingupon due notice...-I`Pursuant to notice duly served upon -the Company and the Union,a hearing was held on February 20, 1941, at Detroit, Michigan, beforeEarl R. Cross, the Trial Examiner duly designated by the Chief TrialExaminer.The Company was represented by counsel and the Unionby counsel and one of its officials; both participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded theparties.`Upon the entire record in the case,'the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSolvay-Process Company is engaged in the operation of a stonequarry at Trenton, Michigan.During the year 1940 it received fromoutside the State of Michigan, for use in its operations, 200 cars ofcoal,worth $42,000; 11 cars of dynamite, worth $35,000; 10 cars ofmiscellaneous material, such as bags, railroad ties, and railroad main,tenance material, worth $13,000; and various miscellaneous machines,repair parts, and tools. It produced 13,000 cars of limestone whichit delivered to its own plant operation and other, local. plants, and 60cars of ground limestone, valued at $4,000 or $5,000, which it shippedoutside the State.'The Company admits that it is engaged in commerce within themeaning of the Act.H. THEORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America,is a labor organiza-tion affiliated with the Congress of Industrial Organizations. :Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 12,1940, the Union approached the Companyin regard to securing recognition as the exclusive bargaining agent ofits employees.The Company admits that it refused to grant suchrecognition without certification by the Board.iThe quantities and values given in this paragraph are approximate figures. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDA statement of the Trial Examiner, made during the course ofthe hearing, shows that the Union represents a substantial numberof employees in the proposed unit.2We find that a question has arisen concerning the representationof-employees of, the, Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company de-scribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITIn its petition the Union requested a unit of hourlyrateproductionand maintenance employees, excluding foremen, superintendents:assistant. superintendents, watchmen, and office and clerical employees.At, the hearing the proposed unit was amended to include watchmenwho perform other duties.Among the employees who might beclassified as watchmen are 8 men who take care of the Company'slocomotives and steam shovels at night and prepare themfor use;16 or 18 men who perform similar duties on.Sundays and holidays,but operate the locomotives and steam shovels during the week; andthree patrolmen who have been sworn in as special Trenton police.All of these employees perform other work in addition to their dutiesas watchmen, are paid by the hour,, and are eligible for membershipin the Union.The Company does not ask for their exclusion, andmakes no contention as to the appropriate unit.We see no reasonfor departing from the unit proposed by the Union.We find that all hourly rate production and maintenance employees,including watchmen, but excluding foremen, superintendents,assis-ant superintendents and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining, and that such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.''The Trial Examiner stated that the Union had submitted 139 application cards, allofwhich bore apparently authentic signatures except eight,which were printed.Ofthe names on the cards,111 appeared on the Company's hourly pay roll of February 5,1941, which listed 162 employees,including some 6 hourly paid foremen. SULVVAZ-PROCESS COMPANY267VI. THE DETERMINATION OF REPRESENTATIVESWe, find that the question which has arisen concerning the repre-sentation of employees can best be resolved by an election by secretballot.The Union wishes to have the pay roll of December 12, 1940,the date 'of signing the petition, used to establish eligibility to vote,while the Company requests the use of a current pay roll.Since December 12 there have been approximately 29 men laidoff, and at least one new employee has been hired. The Companyregards the lay offs as permanent because certain construction workfor which additional men were hired in 1940 has been completed.Ordinarily there is little fluctuation in the number of employees atthe plant, and the present staff is considered adequate to operate thequarry under present conditions.The Union claims, however, thatthe men who have been recently laid off are interested in the selectionof representatives, since the Company has in the past given preferencein hiring to former, employees, according to their seniority. It also,expresses a fear of further lay-offs prior to the election if the payroll of that date is authorized.In accordance with our usual practicewe shall direct that the employees eligible to vote shall be those withinthe appropriate unit during the pay-roll period immediately preced-ing the Direction of Election, subject to such limitations and condi-tions as are set forth in the Direction.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees-of Solvay-Process Company, Trenton, Michi-gan, within the meaning of Section 9 (c) and Section 2 (6) and (7),of the National Labor Relations Act.2.All hourly rate production and maintenance employees, includ-ing watchmen, but excluding foremen, superintendents, assistantsuperintendents, and office and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is hereby 268DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Solvay-Process Company, Trenton, Michigan, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all hourly rate production and maintenanceemployees, including watchmen, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion, and including -any such employees who did not work duringsuch pay-roll period because they were ill or on vacation or absentbecause called for military service, and employees who were then orhave since' been temporarily laid off,,but excluding foremen, super-intendents, assistant superintendents, and office and clerical em-ployees, and excluding also employees who shall have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by District 50, United Mine Workers, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining.